United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 02-1204
                                ________________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      Western District of Missouri.
Pedro Enrique Traveasa Oropesa,           *
                                          *
             Appellant.                   *

                                ________________

                                Submitted: September 10, 2002
                                    Filed: January 14, 2003
                                ________________

Before HANSEN, Chief Judge, RICHARD S. ARNOLD and LOKEN, Circuit Judges.
                            ________________

HANSEN, Circuit Judge.

       Pedro Enrique Traveasa Oropesa appeals the district court's1 denial of his
motion to suppress evidence following his conditional guilty plea to being a felon in
possession of a firearm in violation of 18 U.S.C. §§ 924(a)(2) & 922(g). We affirm
the district court's denial of Oropesa's motion to suppress.




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
                                        I.

       The Kansas City Police Department first learned about Oropesa's drug
activities from Ulises Pomel, who was arrested for drug-related charges in February
2000. Pomel informed Detectives Terence Carter and Gary Gibson that he purchased
one to two ounces of cocaine per week from an individual he knew as "Pedro," who
sold drugs from an automotive garage across from the police station on Linwood and
Troost in Kansas City, Missouri. Pomel told the detectives that he had seen large
quantities of cocaine and marijuana at the shop, which he described as a front for
narcotics distribution as no automobiles were actually worked on at the shop. Pomel
described how drugs were delivered to the shop and seeing other people sell drugs
from the shop for Pedro. Pomel directed Detective Gibson to Pedro's residence on
the corner of 45th and South Park.

       Lamar Brooks was arrested on March 14, 2001, on drug-related charges and
agreed to cooperate with the Kansas City Police Department. Brooks informed a
detective that his drug source was an individual named "Pedro," who resided at 4501
South Park in Kansas City and that Brooks purchased one to two kilograms of
cocaine from Pedro on a daily basis either from Pedro's residence or from an
automotive repair shop located at Linwood and Troost. Brooks stated that the 500
grams of powder cocaine and 280 grams of crack cocaine in his possession when he
was arrested had been purchased from Pedro that same day. Brooks also told the
detective about another supplier, Guadalupe Acosta, and agreed to order two
kilograms of cocaine from Acosta in a controlled buy. On March 22, 2001, Acosta
and two others were arrested while attempting to deliver cocaine to Brooks.

      On April 3, 2001, a detective with the Drug Enforcement Agency Task Force
contacted Detective Carter about an informant who claimed to know about drug sales
by an individual referred to as "Ki Ki," who sold drugs from a residence at 4501
South Park as well as from an automotive repair shop located at Linwood and Troost.

                                        2
The source claimed that he/she had purchased ounce-quantities of cocaine from Ki
Ki for the last several years. The source also claimed to have seen kilogram-
quantities of cocaine at both locations.

      The detectives taped a conversation between Brooks and Oropesa on April 3,
2001, during which Brooks asked Oropesa about purchasing powder cocaine.
Oropesa told Brooks that he would have to call back the next day because "things
would be straight" then. (Appellant's Add. 5, Affidavit/Application for Search
Warrant at 3.) Brooks took this to mean that Pedro was about to receive a shipment
of cocaine. The next day, the detectives ran a computer check on 4501 South Park
and confirmed that Oropesa resided there. They showed Brooks a photograph of
Oropesa obtained from police files. Brooks identified the man in the photograph as
Pedro. He also identified photographs of the house located at 4501 South Park and
the automotive repair shop as the locations from which he had purchased cocaine
over the past eight months.

      Based on the information received from Brooks and the April 3 taped telephone
conversation, Detective Carter filed an Affidavit/Application for Search Warrant on
April 4, 2001, swearing to the facts stated above and indicating that Brooks had
proven reliable in other narcotics investigations. A Jackson County, Missouri,
Associate Circuit Judge issued the search warrant the same day, authorizing the
search of Oropesa's residence and automotive shop for a period of ten days from the
date of issuance. Between April 3 and April 12, detectives taped several telephone
conversations between Brooks and Oropesa as Brooks attempted to obtain two
kilograms of cocaine from Oropesa. Although the drugs were never discussed by
name, Oropesa informed Brooks on April 11 that he had gotten rid of his supply to
others because he was unable to reach Brooks but that he would make a call to try to
get some more. When Brooks called back on April 12 to see if Oropesa had the
cocaine, Oropesa told him to stop by the shop to talk about it. Brooks told Detective
Carter that he thought this meant that Oropesa either had the drugs or soon would

                                         3
have them because in the past, other people sometimes delivered the drugs to Oropesa
soon after Brooks arrived for his purchase.

      Following the April 12 taped call, Kansas City police executed the search
warrant at Oropesa's residence and business. Detective Gibson arrested Oropesa, who
was at the business when the search warrant was executed. Detective Gibson told
Oropesa that he had a search warrant for his business and recited to Oropesa his
Miranda rights. Oropesa was taken to the police station, where he was read his
Miranda rights in Spanish, and he told detectives that he owned a 9mm pistol, which
he kept under his bed for protection. No drugs or paraphernalia were found at either
search location, but a 9mm semi-automatic pistol was found under a bed at the
residence.

       Oropesa was charged with conspiring to distribute cocaine and being a felon
in possession of a firearm. Oropesa moved to suppress both the evidence obtained
from the searches and the statements that he made following his arrest, arguing that
the search warrant and his arrest were both invalid. The district court adopted the
report and recommendation of the magistrate judge,2 who held an evidentiary hearing
and recommended denying the motion. Oropesa pleaded guilty to the felon-in-
possession charge, conditioned on his right to appeal the denial of his motion to
suppress. The drug charge was dismissed.

                                        II.

      Oropesa argues that the evidence seized from his residence, including the gun,
should be suppressed because the search warrant was invalid as lacking probable
cause. We review the district court's factual findings supporting its denial of a


      2
       The Honorable Sarah Hayes, United States Magistrate Judge for the Western
District of Missouri.
                                         4
motion to suppress evidence for clear error, and we review its legal conclusions de
novo. United States v. Terry, 305 F.3d 818, 822 (8th Cir. 2002). Ultimately,
however, we are reviewing the state associate circuit judge's determination that
probable cause existed to issue the warrant, a determination to which we give "great
deference." Illinois v. Gates, 462 U.S. 213, 236, 238-39 (1983) ("[T]he duty of a
reviewing court is simply to ensure that the magistrate had a 'substantial basis for .
. . conclud[ing]' that probable cause existed." (citing Jones v. United States, 362 U.S.
257, 271 (1960)) (alterations in original)).3 The issuing judge's task in turn "is simply
to make a practical, common-sense decision whether, given all the circumstances set
forth in the affidavit, . . . there is a fair probability that contraband or evidence of a
crime will be found in a particular place." Gates, 462 U.S. at 238. Whether probable
cause exists depends upon the totality of the circumstances. Id.

       Oropesa argues that the affidavit was false to the extent that it indicated that
a shipment of cocaine was on its way to Oropesa because the statement "things would
be straight" was never stated in the April 3 recorded telephone conversation. He
argues that the affidavit was also misleading because Detective Carter testified at the
suppression hearing that "'[d]rugs could or could not be there,'" (Appellant's Br. at 22
(citing Suppression Hrg. Tr. at 70, ll. 1-8)), but Detective Carter did not include this
information in the affidavit. Oropesa argues that without the false information, and
considering the omitted misleading information, the affidavit contained only stale
information and that there was nothing in the affidavit from which the court could

      3
        More recently, the Supreme Court explained the different standards of review
to be applied to probable cause determinations between cases involving warrantless
searches, which are reviewed de novo, and cases in which a search is conducted
pursuant to a warrant, which are given deference. See Ornelas v. United States, 517
U.S. 690, 698-99 (1996) . "The Fourth Amendment demonstrates a strong preference
for searches conducted pursuant to a warrant, and the police are more likely to use the
warrant process if the scrutiny applied to a magistrate's probable-cause determination
to issue a warrant is less than that for warrantless searches." Id. at 699 (internal
quotation and citation omitted).
                                            5
have concluded that drugs were present at Oropesa's residence at the time of the
warrant application.

       First, we dismiss the notion that the failure to include Detective Carter's alleged
belief that "[d]rugs could or could not be there" made the affidavit misleading. The
appellant's quotation is inaccurate,4 and the referenced testimony involved a
conversation between Detective Carter and Brooks that occurred on April 12, after
the warrant was issued on April 4. Whether Detective Carter was unsure whether
drugs would be present on April 12 when the warrant was executed is irrelevant to
whether he believed on April 4, when he applied for the warrant, that drugs would be
present. Excluding reference to a conversation that had not yet taken place did not
make Detective Carter's affidavit misleading.

       We also believe that the affidavit did not contain false statements. During the
evidentiary hearing on Oropesa's motion to suppress, Detective Carter testified that
although the phrase "things would be straight" was not heard in the recording,
portions of the recorded conversation were inaudible, and Brooks told Detective
Carter that the statement was made. (Appellee's Add., Report and Recomm. at 11.)
The magistrate judge found Detective Carter's testimony credible. Oropesa offered
no evidence to support his assertion that the statement was not made, other than the
fact that it was not recorded. Given the deference we accord the district court's
factual findings, particularly as to witness credibility, see Terry, 305 F.3d at 822, we
will not disturb the court's finding that Oropesa told Brooks that "things would be
straight" the next day.

      Oropesa next argues that even considering all of the information contained in
the affidavit, there were insufficient facts from which the issuing court could


      4
       Detective Carter actually testified that Brooks told him that the drug shipment
"could be there or it could be on the way." (Suppression Hrg. Tr. at 70, l. 3.)
                                            6
conclude that drugs would probably be present at his home and business.
Summarizing, the affidavit stated that Brooks, a reliable informant, had identified
Oropesa from a photo; that Brooks named Oropesa as the source of 500 grams of
powder cocaine and 280 grams of crack cocaine that Brooks had purchased three
weeks prior to the date of the warrant application; that Brooks told officers he had
made regular purchases of kilogram-quantities of cocaine from Oropesa over the
previous eight months; that Detective Carter first learned of Oropesa from another
informant who had named Oropesa as his source one year prior to the warrant
application, and that the first informant described seeing large quantities of drugs at
Oropesa's automotive shop, witnessed others purchasing drugs at Oropesa's
automotive shop, described the drug operation from the automotive shop, and
directed detectives to Oropesa's residence on the corner of 45th and South Park; that
a third informant, whose reliability was unproven, had described Oropesa's business
and home as a regular source for his/her supply of drugs, that the informant claimed
to have seen kilogram-quantities of drugs at both locations, and that the informant
described two hidden compartments in the residence; and that during a taped
telephone conversation between Brooks and Oropesa the day prior to the affidavit
application, Oropesa told Brooks that "things would be straight" the next day, which
Brooks told Detective Carter meant that Oropesa would have the drugs.

       Not only had Brooks proved to be a reliable informant, as evidenced by the
arrest of Brooks' second drug source just two weeks earlier, two other informants
corroborated Brooks' information that Oropesa sold drugs out of his home and
automotive shop. Although the other two informants' information was less timely,
the informants still provided corroboration for Brooks' information. See United
States v. Gabrio, 295 F.3d 880, 883 (8th Cir. 2000) (holding that an informant's tip
provides probable cause if corroborated by independent evidence), cert. denied, 123
S. Ct. 390 (2002). Further, Brooks was more than a mere informant providing a tip.
He was working with the detectives in an attempt to set up a controlled buy. Given
the totality of the circumstances as described in Detective Carter's affidavit, we

                                          7
conclude that the state circuit judge had a "substantial basis for . . . conclud[ing] that
probable cause existed." Gates, 462 U.S. at 238-39 (internal quotations omitted).



       Even without the taped telephone conversation, we believe that the totality of
the circumstances provided probable cause to support the search warrant. Brooks was
arrested three weeks prior to the date of the affidavit and identified Oropesa as his
source of cocaine, stating that he had purchased the cocaine in his possession from
Oropesa on the day of his arrest and that he had purchased kilogram-quantities of
cocaine from Oropesa during the eight months prior to his arrest. As stated before,
Brooks had proved to be a reliable informant, and his story that Oropesa sold drugs
from his residence and automotive shop was corroborated by two other informants.
Given the ongoing nature of a large-scale drug distribution operation, Brooks'
information was not stale and supported the conclusion that there was a fair
probability that evidence of drugs would be present on the day Detective Carter
applied for the warrant. See United States v. Hartje, 251 F.3d 771, 775 (8th Cir.
2001) (holding that a drug transaction one month prior to the warrant application was
not stale information in light of the ongoing nature of the crime), cert. denied, 534
U.S. 1116 (2002).

                                           III.

       Oropesa next argues that the statements he made after his arrest should be
suppressed because his warrantless arrest was illegal. The Fourth Amendment
requires that a warrantless arrest be supported by probable cause, which "exists when
at the moment of arrest police have knowledge of facts and circumstances grounded
in reasonably trustworthy information sufficient to warrant a belief by a prudent
person that an offense has been or is being committed by the person to be arrested."
Hartje, 251 F.3d at 775. We review the district court's factual findings for clear error



                                            8
and the existence of probable cause to make the warrantless arrest de novo. Terry,
305 F.3d at 824.

       Oropesa argues that the government's assertion that Oropesa was arrested
pursuant to an investigative twenty-hour hold5 was pretextual because the notion of
a twenty-hour hold was not mentioned until the suppression hearing. We must again
caution police officers and point out to the government that Missouri's twenty-hour
hold statute does not provide any authority to arrest persons without a warrant and
hold them in custody for twenty hours. See United States v. Clarke, 110 F.3d 612,
614 (8th Cir. 1997) ("The Missouri statute, first of all, does not purport to give
anyone a power to arrest. That statute is concerned not with the authority to arrest but
with the rights of persons who have already been arrested."). Even if the arresting
officer sought to arrest Oropesa pursuant to a twenty-hour hold, the officer still had
to have probable cause to arrest Oropesa without an arrest warrant. Thus, the officer's
post-arrest reliance on the twenty-hour hold as justification for the arrest is irrelevant;
the test is whether, based on a totality of the circumstances, the facts known to the
arresting officer at the time of the arrest objectively provided probable cause to arrest
the individual. See United States v. Sherrill, 27 F.3d 344, 347 (8th Cir.), cert. denied,
513 U.S. 1048 (1994).

      Detective Gibson knew that Brooks, a reliable informant, had identified
Oropesa from a photo; that Brooks named Oropesa as the source of 500 grams of
powder cocaine and 280 grams of crack cocaine that Brooks had purchased one
month prior to the date of the arrest; that Brooks had told officers he had made
regular purchases of kilogram-quantities of cocaine from Oropesa for eight months;


      5
         Missouri law provides that "all persons arrested and confined in any jail or
other place of confinement by any peace officer, without warrant or other process, .
. . shall be discharged from said custody within twenty hours from the time of such
arrest, unless they shall be charged with a criminal offense . . . and be held by warrant
to answer to such offense." Mo. Ann. Stat. § 544.170 (West 2002).
                                            9
that another informant had named Oropesa as his source of drugs and described
seeing large quantities of cocaine at Oropesa's residence and business; and that police
officers had recorded telephone conversations during which Brooks attempted to set
up a purchase of cocaine from Oropesa over a period of several days prior to the
arrest, which culminated in Oropesa telling Brooks to meet him at the automotive
shop on the day of the arrest. The information contained in the search warrant and
the content of the April 12 taped telephone conversation provided Detective Gibson
with "knowledge of facts and circumstances grounded in reasonably trustworthy
information sufficient to warrant a belief by a prudent person that" Oropesa had
committed an offense. Hartje, 251 F.3d at 775; see also Sherrill, 27 F.3d at 347
(holding warrantless arrest supported by probable cause where police relied on
information from a reliable informant that defendant had been dealing crack from his
residence and police corroborated the tip through surveillance). Oropesa's
warrantless arrest was supported by probable cause, and the district court correctly
denied his motion to suppress statements made following his arrest.

                                         IV.

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          10